Citation Nr: 0618578	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  00-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1969 to August 1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of November 1999 by 
the Department of Veterans Affairs (VA) Hartford, 
Connecticut, regional office (RO).  The Board remanded the 
case for additional development in December 2003.  In a 
decision of March 2005, the Board denied the claim for a 
rating higher than 50 percent for PTSD.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2005, 
the Court issued an order granting a Joint Motion to vacate 
the Board's decision on that issue and remand the case to the 
Board.  The case is now before the Board for further action 
consistent with the instructions contained in the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, it was stated that the VA psychiatric 
examinations of January 2004 and April 2004 were not 
adequate.  The parties noted that the January 2004 
examination report did not contain comments regarding the 
effect of the veteran's psychiatric symptomatology on his 
employability, as had been requested in the Board's December 
2003 remand.  The parties further stated that the April 2004 
VA psychiatric examination was inadequate because the 
examiner stated that there were no VA medical records 
available for review.  

The Board further notes that although the claims file 
contains some VA vocational rehabilitation records, there is 
likely a separate vocational rehabilitation file which should 
be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

2.  The RO should request the veteran to 
identify the names, address, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c); 38 C.F.R. § 3.159(c).  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, including any from the 
Hartford VAMC and the Vet Center.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current severity of his PTSD.  The, 
claims file, including the above 
requested medical records and vocational 
rehabilitation file, must be made 
available to and reviewed by the 
examiner.  The examiner must note in the 
examination report that the claims file 
was in fact made available to and 
reviewed by the examiner in conjunction 
with the examination.  

The psychiatric examiner must identify 
all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD.  The examiner 
should provide an opinion as to the 
extent to which PTSD causes occupational 
and social impairment with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
and inability to establish and maintain 
effective relationships.  

Moreover, it should be noted whether 
there is total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

Also, an opinion addressing the relative 
degree of industrial impairment resulting 
from his PTSD and any associated disorder 
is requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected PTSD 
and any associated disorder, bearing in 
mind his entire social-medical history, 
particularly, any degree of industrial 
impairment caused by any nonservice-
connected disorders.  The VA examiner 
should also describe how the symptoms of 
the appellant's PTSD and any associated 
disorder affect his social capacity, 
including his ability to establish and 
maintain effective work and social 
relationships.  Any necessary special 
studies, including psychological testing, 
should be accomplished.  The VA examiner 
should assign the appellant's PTSD and 
any associated disorder, a numerical code 
under the GAF consistent with the 
criteria in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to the 
specified above, the RO should 
readjudicate the claim of entitlement to 
a higher initial evaluation for PTSD.  In 
so doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1), and Fenderson v. 
West, 12 Vet. App. 119 (1999), as 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



